Exhibit 10.40

AGREEMENT WITH DISTRIBUTOR

OEM DISTRIBUTOR ADDENDUM

 

 

[REDACTED]

 

 

 

 

Schedule A: Products and Pricing

Schedule B: Authorized OEM customers

Schedule C: Distributor Qualification Form

Schedule D: OEM Support Services

     

This OEM Distributor Addendum (the “Addendum”) to the Agreement, between Symbol
Technologies, Inc. and its subsidiaries (“Symbol”), its principal address at One
Symbol Plaza, Holtsville, New York 11742-1300, and ScanSource, Inc. (“OEM
Distributor”), having its principal address at 6 Logue Court, Greenville, SC
29615 inclusive of all attached Schedules and supplements, modifies the terms
and conditions of the Agreement with Distributor and sets forth the conditions
by which OEM Distributor may purchase and remarket OEM Products to OEM Customers
within the Territory.

1.0 Definitions All capitalized terms not defined in this Addendum shall have
the same meaning given them in the Agreement. The following terms are used in
this Addendum and shall mean the following:

1.1 “Addendum” shall mean this OEM Distributor Addendum to the Agreement.

1.2 “Agreement” shall mean the Agreement with Distributor entered into by the
Parties dated April 19, 2001.

1.3 “OEM Distributor” A Symbol partner authorized by Symbol to purchase and
remarket the OEM Products within the Territory only to OEM Customers.

1.4 “OEM Customer(s)” The purchaser of the OEM Products who integrates the OEM
Products into purchaser-branded hardware products and/or system (the “Customer
System”) that the OEM Customer delivers (directly or indirectly) to an end user
as a complete solution. The Customer System provides functionality beyond that
of the OEM Product. A list of OEM Customers as of the date of execution of this
Addendum is provided in Schedule B which may be changed by Symbol from time to
time.

1.5 “Parties” shall mean both Symbol and OEM Distributor and “Party” shall mean
either Symbol or OEM Distributor.

1.6 “Product Price” The prices of the OEM Products as of the date of execution
of this Addendum, are listed in Schedule A. Products Price may be changed by
Symbol from time to time.

1.7 “OEM Product(s)” The Symbol hardware and software products offered for sale
by Symbol under the terms of this Addendum and as of the date of execution of
this Addendum are as set forth in Schedule A. OEM Products(s) may be changed by
Symbol from time to time.

1.8 “Symbol OEM Distributor Program” [REDACTED]

1.9 “Territory” The territory for this Addendum is as stated in the current
Agreement; however, the Distributor may ship OEM Products worldwide as directed
on the OEM Customer’s Purchase Order for production/assembly purposes. Purchases
for resale outside the Territory requires the prior written approval of Symbol.

2.0 Appointment. Symbol appoints OEM Distributor and OEM Distributor accepts
appointment as a reseller of the OEM Products, symbol grants OEM Distributor a
non-exclusive right to purchase OEM



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

Products, at the Product Prices, for resale only to the OEM Customers listed in
Schedule B within the Territory. Symbol has the right to appoint other OM
Distributors and agents in the Territory and/or to make direct sales in the
Territory, without any obligation to OEM Distributor and without OEM
Distributor’s prior consent. Symbol reserves the right not to sell OEM Products
to OEM Distributor that it determines cannot be adequately supported by OEM
Distributor in the Territory.

3.0 Duties of OEM Distributor.

3.1 OEM Distributor is authorized to sell OEM Products only to those OEM
Customers listed in Schedule B (as updated by Symbol from time to time) in
accordance with the Symbol OEM Distributor Program. Symbol may restrict
specified OEM Products at its sole discretion, or may require its prior
authorization to sell such specified OEM Products as may be indicated by Symbol
in writing, from time to time. OEM Distributor will not sell OEM Products to
third parties other than OEM Customers, and will not sell OEM Products outside
the Territory except with the specific prior written consent of Symbol.

3.2 OEM Distributor acknowledges that Symbol has issued and pending patents
covering the OEM Products and their sale, and that this Addendum has been
expressly requested by OEM Distributor from Symbol to enable OEM Distributor to
sell the OEM Products only to the OEM Customers listed in Schedule B within the
Territory under a limited immunity from suit for infringement of the claims of
Symbol’s patents.

3.3 Unless Schedule A includes OEM Products [REDACTED] (in which case additional
terms and conditions will apply) OEM Distributor is only authorized to resell
OEM Products, and not to incorporate OEM Products into OEM Distributor products
or third party products. Additional information is provided in the OEM
Distributor Program at the following URL: [REDACTED]

3.4 The track level indicated on the first page of this Addendum indicates the
capabilities the OEM Distributor possesses to offer the Services defined in
Schedule D to this Addendum.

4.0 Modification of Distributor Agreement

4.1 The following terms of the Distributor Agreement shall be modified and
applicable to the purchase and sale of OEM Products under this Addendum.

4.1.1 [REDACTED] Standard Products for the purpose of this Addendum is OEM
Products that have not been modified or customized to meet a specific customer
requirement. Custom Products are not subject to return. For the purpose of this
Addendum Custom Product is defined as Product purchased under this OEM Addendum
that is modified to meet a specific customer requirement and is not ordinarily
sold by Symbol in the modified form.

4.1.2 The purchase and sale of OEM Products that are Standard Products shall
qualify as sales for the calculation of any Co-op Funds or rebate (or their
equivalent) per the then-current OEM and/or rebate programs that are
communicated by symbol to the Distributor in writing. Custom Products are not
eligible for any Co-op funds or rebate calculations.

5.0 The term of this Addendum shall coincide with the Agreement; however, either
party may terminate this Addendum without liability to the other party by
providing 30 days prior written notice.

 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

6.0 All other terms and conditions of the Agreement shall apply to the purchase
and sale of the OEM Products hereunder.

IN WITNESS WHEREOF, the Parties have executed this Addendum on the date set
forth opposite their names.

 

ScanSource, Inc.     Symbol Technologies, Inc. By:  

/s/ Jeffrey E. Yelton

    By:  

/s/ Thomas Gleason

Name:   Jeffrey E. Yelton     Name:   Thomas Gleason Title:   President,
ScanSource POS & Barcoding, N.A.     Title:   VP Sales Date:   (REDACTED)    
Date:   (REDACTED)

 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

SCHEDULE A OEM PRODUCTS & PRICES

Track 1:         (REDACTED)

Track 1:         (REDACTED)

Track 2:         (REDACTED)

 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

Schedule B OEM Customers

The OEM Supplemental Distribution List is updated and emailed periodically to
Distributors. The List identifies OEM Customers authorized to purchase
[REDACTED]. Note that the OEM Customer must present their Motorola SAP Number to
the Distributor and Distributor must only sell those products to the OEM
Customer that the OEM Customer is specifically eligible to buy. The eligibility
date is also included on the List.

The appropriate OEM Customer and Products List follows this page.

 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

[REDACTED]



--------------------------------------------------------------------------------

Schedule C OEM Qualification Form

Based on Symbol’s evaluation of the Distributor’s services per the criteria set
forth in Schedule D OEM Services and the OEM Distributor program, [REDACTED]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

Schedule D OEM Services

[REDACTED]

 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

AGREEMENT WITH DISTRIBUTOR

{ X } VALUE-ADD DISTRIBUTOR

{     } AUTO ID DISTRIBUTOR

{     } NICHE DISTRIBUTOR

 

 

ATTACHMENTS:

SCHEDULE A ADDITIONAL TERMS & CONDITIONS OF SALE

SCHEDULE B MUTUAL NON-DISCLOSURE AGREEMENT

SCHEDULE C PRODUCT & DISCOUNT SCHEDULE

 

THIS DISTRIBUTOR AGREEMENT (THE “AGREEMENT”), BETWEEN SYMBOL TECHNOLOGIES, INC.
(“SYMBOL”; “SELLER”), ITS PRINCIPAL ADDRESS AT ONE SYMBOL PLAZA, HOLTSVILLE, NEW
YORK, 11742-1300, AND SCANSOURCE, INC. (“DISTRIBUTOR”; BUYER”), ITS PRINCIPAL
ADDRESS AT 6 LOGUE CT., GREENVILLE, SC 29615, INCLUSIVE OF ALL ATTACHED
SCHEDULES, SETS FORTH THE CONDITIONS BY WHICH DISTRIBUTOR MAY PURCHASE AND
REMARKET SYMBOL PRODUCTS TO RESELLERS.

 

1.0 DEFINITIONS. THE FOLLOWING TERMS ARE USED IN THE AGREEMENT AND SHALL MEAN
THE FOLLOWING:

1.1 “AVAR.” AFFILIATE VALUE ADDED RESELLER AS DESCRIBED IN SYMBOL’S DISTRIBUTOR
PROGRAM GUIDE.

1.2 “DISTRIBUTOR.” DISTRIBUTOR IS AUTHORIZED BY THIS AGREEMENT TO RESELL SYMBOL
PRODUCTS TO RESELLERS. A DISTRIBUTOR IS FURTHER DEFINED AS ONE OF THE FOLLOWING
TYPES:

1.2.1 “VALUE-ADD DISTRIBUTOR.” A SYMBOL DISTRIBUTOR THAT QUALIFIES TO PROVIDE
COMPLETE VALUE-ADDED SERVICES TO RESELLERS WHICH SERVICES INCLUDE BANKING,
LOGISTICS, SALES, MARKETING, CONFIGURATION, TECHNICAL SUPPORT AND PROFESSIONAL
SERVICES IN SUPPORT OF SYMBOL PRODUCTS. A VALUE-ADD DISTRIBUTOR MAKES VOLUME
PURCHASES FROM SYMBOL’S FULL PRODUCT LINE FOR RESALE TO RESELLERS WITHIN NORTH
AMERICA.

1.2.2 “AUTO ID DISTRIBUTOR.” A SYMBOL DISTRIBUTOR THAT PROVIDES AUTOMATIC
IDENTIFICATION APPLICATION SERVICES WHICH INCLUDES BANKING, LOGISTICS, SALES,
MARKETING AND LIMITED TECHNICAL SUPPORT TO RESELLERS. AN AUTO ID DISTRIBUTOR
MAKES VOLUME PURCHASES FROM A SELECT GROUP OR THE FULL LINE OF SYMBOL PRODUCTS
FOR RESALE TO RESELLERS WITHIN THE TERRITORY.

1.2.3 “NICHE DISTRIBUTOR.” A TYPE OF AUTOMATIC IDENTIFICATION (AUTO ID)
DISTRIBUTOR WHOSE BUSINESS IS FOCUSED IN ONE OR MORE OF THE

FOLLOWING AREAS: GEOGRAPHIC AREA, INDUSTRY, PRODUCT OR TECHNOLOGY.

1.3 “PRODUCT” OR “PRODUCTS.” HARDWARE AND LICENSED SOFTWARE PURCHASED FROM
SYMBOL BY DISTRIBUTOR IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREIN FOR
RESALE TO RESELLER.

1.4 “RESELLER.” RESELLER IS DISTRIBUTOR’S INDEPENDENT AND AUTHORIZED REMARKETER
OF SYMBOL PRODUCTS. RESELLER SHALL PROVIDE PRODUCT, SALES, DELIVERY,
INSTALLATION, USE, TRAINING, SERVICE, AND CUSTOMER SUPPORT TO END-USER.

1.5 “TERRITORY.” TERRITORY IS NORTH AND SOUTH AMERICA, INCLUDING THE UNITED
STATES, CANADA, AND MEXICO, THE CARIBBEAN AND CENTRAL AMERICA.

2.0 SCOPE SYMBOL GRANTS DISTRIBUTOR A NON-EXCLUSIVE RIGHT TO PURCHASE PRODUCTS
AND LICENSED SOFTWARE AT SPECIFIED DISCOUNTS, WHICH PRODUCTS AND DISCOUNTS ARE
SET FORTH IN THE ATTACHED SCHEDULE C, FOR RESALE TO RESELLERS LOCATED WITHIN THE
TERRITORY. DISTRIBUTOR SHALL NOTIFY SYMBOL OF ITS INTENT TO RESELL PRODUCT TO A
CUSTOMER OUTSIDE OF THE TERRITORY BY WAY OF THE SYMBOL MULTINATIONAL PROGRAM.
DISTRIBUTOR’S PARTICIPATION IN THE SYMBOL MULTINATIONAL PROGRAM IS SUBJECT TO
SYMBOL’S REVIEW AND WRITTEN APPROVAL.


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

2.1 THE DISTRIBUTOR SHALL NOT RESELL PRODUCT TO AN END-USER. DISTRIBUTOR SHALL
NOT RESELL TO OR THROUGH AN INDEPENDENT AGENT OR BROKER. DISTRIBUTOR SHALL NOT
RESELL PRODUCT TO OR THROUGH CATALOGUE SALES OUTLETS, MAIL ORDER OUTLETS OR
TELEMARKET RESELLERS EXCEPT THOSE PRODUCTS SPECIFIED IN AN APPENDIX TO SCHEDULE
C TO THIS AGREEMENT, WHICH PRODUCTS SYMBOL, MAY MODIFY FROM TIME TO TIME, AT ITS
SOLE OPTION, IN WRITING TO DISTRIBUTOR.

2.2 THE DISTRIBUTOR SHALL SUBMIT FOR SYMBOL APPROVAL DISTRIBUTOR APPLICATION,
CREDIT APPLICATION, TAX EXEMPT CERTIFICATE, EDUCATION PROFILE, PRODUCT MARKETING
PLAN, AND OTHER INFORMATION REASONABLY REQUIRED BY SYMBOL TO QUALIFY
DISTRIBUTOR.

2.3 SUBSEQUENT TO THE INITIAL SUBMITTAL, AND PRIOR TO A RENEWAL TERM,
DISTRIBUTOR SHALL PROVIDE SYMBOL WITH SEMI-ANNUAL UPDATES TO ITS PRODUCT
MARKETING PLAN. EACH PRODUCT MARKETING PLAN SHALL INCLUDE INFORMATION IN SUPPORT
OF DISTRIBUTOR’S RESPONSIBILITIES SET FORTH IN THIS AGREEMENT.

2.4 THE DISTRIBUTOR SHALL HAVE SUFFICIENT AND APPROPRIATE STAFFING AND
CAPABILITIES TO PROMOTE AND SELL PRODUCTS TO ITS RESELLERS THROUGH DISTRIBUTOR’S
OWN QUALIFIED SALESFORCE. THE VALUE-ADD DISTRIBUTOR SHALL ALSO MAINTAIN A
DEDICATED SYMBOL MARKETING PERSON. DISTRIBUTOR SHALL BE RESPONSIBLE FOR ALL
EXPENSES IT INCURS FOR PRODUCT PURCHASE AND RESALE. DISTRIBUTOR HAS FULL
RESPONSIBILITY AND LIABILITY FOR ITS RESELLER’S OR AVAR’S ACTIVITIES WITH REGARD
TO REMARKETING AND VALUE-ADDED ENHANCEMENT SOLUTIONS THAT THE AVAR HAS
REGISTERED IN ITS APPLICATION TO THE DISTRIBUTOR THE DISTRIBUTOR IS RESPONSIBLE
TO OBTAIN IN WRITING FROM THE AVAR NOTICE OF ANY SUBSTANTIAL CHANGE OR
ANTICIPATED CHANGE TO THE INFORMATION SUPPLIED IN THE APPLICATION UNLESS RELEASE
OF SUCH INFORMATION IS PRECLUDED BY LAW OR REGULATION.

2.5 THE DISTRIBUTOR SHALL HAVE SUFFICIENT AND APPROPRIATE STAFFING AND
CAPABILITIES TO PROVIDE SALES SUPPORT, CUSTOMER SUPPORT

AND PROFESSIONAL SERVICES SUPPORT (AS APPLICABLE) FOR ITS RESELLERS AS DESCRIBED
IN SYMBOL’S DISTRIBUTOR PROGRAM GUIDELINES. CUSTOMER SUPPORT SERVICES SUCH AS
HELP DESK, PRODUCT CONFIGURATION, DIAGNOSTICS INSTALLATION SUPPORT AND TECHNICAL
SUPPORT ARE REQUIRED AS DEFINED IN SYMBOL’S DISTRIBUTOR PROGRAM GUIDELINES.

2.6 THE DISTRIBUTOR SHALL CONDUCT BUSINESS IN ITS OWN NAME AS AN INDEPENDENT
CONTRACTOR, AND SHALL NOT REPRESENT ITSELF AS AN EMPLOYEE OR AGENT OF SYMBOL.

2.7 THE VALUE-ADD DISTRIBUTOR AS WELL AS OTHER TYPES OF DISTRIBUTORS SHALL
ATTEND AND SUCCESSFULLY COMPLETE CERTIFICATION TRAINING FOR ALL PRODUCT
PLATFORMS TO BE RESOLD. DISTRIBUTOR SHALL BE RESPONSIBLE FOR ALL EXPENSES IT
INCURS FOR PRODUCT TRAINING.

2.8 DISTRIBUTOR IS NOT AUTHORIZED TO RESELL USED PRODUCT OR PRODUCT WHICH HAS
BEEN PREVIOUSLY SOLD WITHOUT SYMBOL’S PRIOR EXPRESS WRITTEN PERMISSION.

2.9 DISTRIBUTOR SHALL FURNISH SYMBOL WITH A (I) MONTHLY INVENTORY REPORT, AND
(II) A MONTHLY SALES-OUT REPORT BY THE 5TH BUSINESS DAY OF EACH MONTH FOR THE
PREVIOUS THIRTY-(30) DAY PERIOD. DISTRIBUTOR SHALL ALSO FURNISH THE REQUIRED
AVAR INFORMATION AS DEFINED IN SYMBOL’S MOST CURRENT PROGRAM CRITERIA. THE
REPORTS SPECIFIED IN THIS SECTION SHALL BE IN A FORMAT PRESCRIBED BY SYMBOL.
SYMBOL RESERVES THE RIGHT TO MODIFY DISTRIBUTOR’S REPORT REQUIREMENTS FROM TIME
TO TIME WITH PRIOR WRITTEN NOTICE.

2.10 DISTRIBUTOR SHALL NOT RECRUIT A SYMBOL RESELLER WITHOUT SYMBOL’S PRIOR
CONSENT.

2.11 DISTRIBUTOR AGREES NOT TO INTENTIONALLY ENGAGE IN ACTIVITIES THAT MAY
DIMINISH SYMBOL’S RIGHTS OR INDUSTRY STANDING.


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

2.12 DISTRIBUTOR SHALL ADVISE SYMBOL IN WRITING WITHIN THIRTY (30) DAYS OF THE
EFFECTIVE DATE OF A CHANGE IN MAJORITY OWNERSHIP OR LEGAL ADDRESS.

2.13 DISTRIBUTOR SHALL MAINTAIN AT ALL TIMES A SUFFICIENT INVENTORY OF PRODUCTS
AS DEFINED IN SCHEDULE C TO ENSURE DELIVERY TO RESELLERS WITHIN FORTY-EIGHT
(48) HOURS OF REQUEST.

2.14 DISTRIBUTOR AGREES TO ORDER AND TAKE DELIVERY OF THE MINIMUM ANNUAL NET
SALES VOLUME OF PRODUCTS AS SPECIFIED IN SCHEDULE C OF THIS AGREEMENT.

2.15 DISTRIBUTOR SHALL FURNISH SYMBOL WITH A MONTHLY PURCHASE FORECAST WITH THE
FIRST SUCH REPORT DUE WITHIN THIRTY (30) FROM THE DATE THIS AGREEMENT IS SIGNED
BY THE PARTIES.

2.16 UPON PRIOR WRITTEN NOTICE, DISTRIBUTOR AGREES TO ALLOW SYMBOL TO CONDUCT A
PHYSICAL INVENTORY OF PRODUCTS IN ANY OF DISTRIBUTOR’S STOCKING LOCATIONS.
SYMBOL SHALL BE PERMITTED ACCESS TO DISTRIBUTOR’S RECORDS PERTAINING SOLELY TO
PURCHASE AND DISTRIBUTION OF PRODUCTS.

2.17 DISTRIBUTOR SHALL PARTICIPATE IN AND ADHERE TO SYMBOL’S AVAR PROGRAM, AND
SHALL COMPLY WITH SYMBOL’S THEN-CURRENT AVAR PROGRAM GUIDELINES. DISTRIBUTOR
SHALL ENSURE THAT ITS RESELLERS COMPLY WITH SYMBOL’S CURRENT AVAR PROGRAM
REGISTRATION GUIDELINES. DISTRIBUTOR IS FULLY RESPONSIBLE FOR PROVIDING ITS
RESELLERS, IN A TIMELY MANNER, WITH PRODUCT INFORMATION PROVIDED BY SYMBOL FOR
AVARS.

3.0 PURCHASE ORDERS. A PURCHASE ORDER FOR PRODUCT (“ORDER”, “ORDERS”) IS
REQUIRED FOR PRODUCT DELIVERY AND SUCH ORDER IS SUBJECT TO SYMBOL ACCEPTANCE.
ORDERS ARE BOUND BY AND SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, AND NO
TERMS AND CONDITIONS OTHER THAN THOSE SET FORTH HEREIN SHALL APPLY TO AN ORDER.
SYMBOL MAY, FROM TIME TO TIME, MODIFY THE SYMBOL BUSINESS PARTNER’S

GUIDE FOR ORDER PLACEMENT AND PRODUCT RETURNS, AND OTHER PROGRAM GUIDELINES
ISSUED BY SYMBOL DURING THE TERM OF THIS AGREEMENT, TO REFLECT SYMBOL’S THEN
CURRENT POLICIES AND PRACTICES, AND THE DISTRIBUTOR SHALL BE NOTIFIED OF ANY
SUCH CHANGE TO THIS AGREEMENT IN WRITING PRIOR TO THE EFFECTIVE DATE OF SUCH
CHANGE.

3.1 DISTRIBUTOR SHALL DELIVER TO SYMBOL, UPON EXECUTED AGREEMENT, AN INITIAL
NON-CANCELLABLE ORDER FOR PRODUCT, IN THE AMOUNT SET FORTH IN SCHEDULE C, FOR
DELIVERY WITHIN 90 DAYS FROM THE DATE OF THE ORDER.

3.2 AN ORDER MUST SPECIFY, AT A MINIMUM, CALENDAR DELIVERY DATE, COMPLETE
DELIVERY AND BILLING LOCATION, PRODUCT MODEL NUMBER AND DESCRIPTION, SYMBOL PART
NUMBER, QUANTITY, UNIT LIST PRICE, AUTHORIZED DISCOUNT AND RESALE/TAX
IDENTIFICATION NUMBER. ORDERS RECEIVED WITHOUT THIS INFORMATION SHALL BE
RETURNED TO DISTRIBUTOR FOR COMPLETION OR FULFILLED AT SYMBOL’S REASONABLE
DISCRETION.

4.0 PRICE DISCOUNTS. DISTRIBUTOR’S INITIAL PRODUCT DISCOUNT LEVEL SHALL BE
DETERMINED BY SYMBOL BASED UPON DISTRIBUTOR’S PRODUCT MARKETING PLAN AND
APPLICATION INFORMATION.

4.1 [REDACTED]

4.2 CHANGES TO PRODUCT LIST PRICE MAY OCCUR FROM TIME TO TIME. IN THE EVENT OF
A: (1) PRICE DECREASE – [REDACTED]; (2) PRICE INCREASE- [REDACTED]

5.0 STANDARD PRODUCT SUPPORT. SYMBOL SHALL PROVIDE THE DISTRIBUTOR WITH SYMBOL’S
STANDARD PRODUCT PROMOTIONAL MATERIALS. CUSTOMER SERVICE PRODUCT SUPPORT IS
AVAILABLE TO DISTRIBUTOR BY TELEPHONE DURING SYMBOL STANDARD BUSINESS HOURS.

6.0 USE OF TRADEMARKS/TRADE NAMES. SYMBOL HAS THE EXCLUSIVE WORLDWIDE RIGHTS TO
ITS TRADEMARKS AND TRADE NAMES. THIS AGREEMENT DOES NOT AUTHORIZE USE OF
DUPLICATION BY DISTRIBUTOR OR ANY THIRD


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

PARTY OF SYMBOL TRADEMARKS OR TRADE NAME WITHOUT SYMBOL’S PRIOR REVIEW AND
WRITTEN APPROVAL. NOTWITHSTANDING THE FOREGOING, THE DISTRIBUTOR MAY USE THE
APPROPRIATE SYMBOL PARTNER MARK FOR WHICH DISTRIBUTOR QUALIFIES.

7.0 PRODUCT DISCONTINUANCE. SYMBOL MAY, FROM TIME TO TIME, AND AT ITS SOLE
OPTION, DISCONTINUE THE MANUFACTURE AND SALE OF ANY PRODUCT. SYMBOL SHALL
PROVIDE NINETY (90) DAYS WRITTEN NOTICE TO DISTRIBUTOR PRIOR TO DISCONTINUANCE
OF ANY PRODUCT (“NOTICE OF DISCONTINUANCE”) (REDACTED)

8.0 PROPRIETARY INFORMATION. PROPRIETARY INFORMATION EXCHANGED HEREUNDER SHALL
BE GOVERNED BY SCHEDULE B TO THIS AGREEMENT. PROPRIETARY INFORMATION SHALL
INCLUDE, BUT IS NOT LIMITED TO, THE PROVISIONS OF THIS AGREEMENT, DEMONSTRATION
PRODUCT, TRAINING DATA PRODUCT PRICING AND DISCOUNTS, AND INFORMATION PROVIDED
BY THE DISTRIBUTOR IN ACCORDANCE WITH ITS OBLIGATIONS HEREUNDER.

9.0 PRODUCT AND STOCK ROTATION.

9.1 (REDACTED)

9.2 (REDACTED)

9.3 OUT OF BOX FAILURE AN OUT-OF-BOX PRODUCT FAILURE IS ELIGIBLE FOR DUPLICATE
PRODUCT EXCHANGE OR CREDIT, AS NOTED ON THE DISTRIBUTOR’S REQUEST FOR RETURN.
PRODUCT IS RETURNED TO SYMBOL IN ACCORDANCE WITH THE RETURN AUTHORIZATION
PROCEDURE IN SECTION 9.1.

9.4 CUSTOM PRODUCT. CUSTOM PRODUCT IS NOT RETURNABLE. CUSTOM PRODUCT IS A
PRODUCT MODIFIED TO MEET A SPECIFIC REQUIREMENT REQUESTED BY DISTRIBUTOR AND NOT
ORDINARILY SOLD BY SYMBOL IN THE MODIFIED FORM.

10.0 ASSIGNMENT. THIS AGREEMENT IS PERSONAL BETWEEN SYMBOL AND DISTRIBUTOR.
NEITHER PARTY MAY ASSIGN OR TRANSFER THIS AGREEMENT, IN WHOLE OR IN PART,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.

 

11.0 TERM & TERMINATION.

11.1 TERM. THE TERM OF THE AGREEMENT IS TWELVE (12) MONTHS FROM DATE OF
EXECUTION FOR THE PURPOSE OF DETERMINING DISTRIBUTOR’S PURCHASE VOLUME
APPLICABLE TO SYMBOL’S PROGRAM REQUIREMENTS. RENEWALS SHALL BE FOR TWELVE
(12) MONTH TERMS AND SHALL BE AUTOMATIC, EXCEPT THAT SYMBOL MAY REQUEST
DISTRIBUTOR UPDATE INFORMATION REQUIRED IN SECTION 2 (“SCOPE”) TO QUALIFY
DISTRIBUTOR FOR A RENEWAL TERM.

11.2 TERMINATION.

11.2(A) EITHER PARTY UPON GIVING THE OTHER PARTY AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE MAY TERMINATE THIS AGREEMENT AT ANY TIME, WITHOUT CAUSE. SUCH
TERMINATION SHALL BE EFFECTIVE ON THE DATE STATED IN THE SAID NOTICE.

11.2(B) THIS AGREEMENT SHALL ALSO TERMINATE IN THE EVENT OF ANY OF THE
FOLLOWING, EFFECTIVE THIRTY (30) DAYS FROM RECEIPT OF WRITTEN NOTICE:
(1) FAILURE TO CURE A MATERIAL BREACH WITHIN TWENTY (20) BUSINESS DAYS FROM
RECEIPT OF NOTIFICATION OF SUCH BREACH; (II) THE LIQUIDATION OR INSOLVENCY OF
THE OTHER PARTY, (III) FILING OF A MERITORIOUS PETITION IN BANKRUPTCY BY OR
AGAINST THE OTHER PARTY UNDER ANY BANKRUPTCY OR DEBTORS’ LAW FOR ITS RELIEF OF
REORGANIZATION.

11.3 EFFECT OF TERMINATION.

11.3(A) IN THE EVENT THIS AGREEMENT IS TERMINATED BY SYMBOL FOR ITS CONVENIENCE,
OR FOR ANY REASON OTHER THAN THOSE LISTED IN SUBPARAGRAPH 11.2(B), SYMBOL SHALL
[REDACTED]

11.3(B) IN THE EVENT THIS AGREEMENT IS TERMINATED BY THE DISTRIBUTOR FOR ANY
REASON LISTED IN SUBPARAGRAPH 11.2(B), SYMBOL SHALL [REDACTED]

11.3(C) IN THE EVENT THIS AGREEMENT IS TERMINATED BY SYMBOL FOR ANY REASON
LISTED IN SUBPARAGRAPH 11.2(B), [REDACTED].


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

11.3(D) IN THE EVENT THIS AGREEMENT IS TERMINATED BY THE DISTRIBUTOR FOR ITS
CONVENIENCE, OR ANY REASON OTHER THAN THOSE LISTED IN 11.2(B), [REDACTED].

11.4 RIGHTS UPON TERMINATION. DISTRIBUTOR SHALL HAVE THE RIGHT TO RETAIN AS MUCH
PRODUCT AS IS NECESSARY TO FULFILL ITS CONTRACTUAL OBLIGATIONS TO SELL SUCH
PRODUCTS TO A CUSTOMER PURSUANT TO AN OUTSTANDING TO AN OUTSTANDING PURCHASE
ORDER OR OTHER CONTRACT IN PLACE AT THE TIME OR TERMINATION. TERMINATION OF THE
AGREEMENT SHALL NOT AFFECT SYMBOL’S RIGHT TO BE PAID FOR UNDISPUTED INVOICES FOR
PRODUCTS ALREADY SHIPPED. THE TERMINATION OF THIS AGREEMENT SHALL NOT AFFECT ANY
OF SYMBOL’S WARRANTIES, INDEMNIFICATIONS OR OBLIGATONS RELATING TO RETURNS,
CREDITS OR AN OTHER MATTERS SET FORTH IN THE AGREEMENT THAT ARE TO SURVIVE
TERMINATION. UPON TERMINATION OF THIS AGREEMENT, DISTRIBUTOR SHALL DISCONTINUE
REPRESENTING ITSELF AS A DISTRIBUTOR OF SYMBOL’S PRODUCTS. THE TERMINATION OF
THIS AGREEMENT SHALL NOT EFFECT THE OBLIGATIONS OF EITHER PARTY TO THE OTHER
PARTY PURSUANT TO ANY PURCHASE ORDER FORWARDED TO SYMBOL PRIOR TO THE LAST DATE
OF THE AGREEMENT.




 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

IN WITNESS WHEREOF, THE PARTIES HAVE SET THEIR SIGNATURES AS OF THE DATES SET
FORTH BELOW. THE EFFECTIVE DATE OF THE AGREEMENT SHALL BE THE DATE THE LAST
SIGNATURE IS AFFIXED.

 

DISTRIBUTOR: SCANSOURCE, INC.     SELLER: SYMBOL TECHNOLOGIES, INC. By:  

/s/ Buck Baker

    By:  

/s/ Thomas A. Zix

Name:   Buck Baker     Name:   Thomas A. Zix Title:   V.P. Merchandising
ScanSource     Title:   Director, Channels & Alliances Operations Date:  

April 17, 2001

    Date:  

April 19, 2001

 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

Schedule A to Distributor Agreement

Additional Standard Terms and Conditions of Sales and Service

 

12. TERMS OF PAYMENT

(REDACTED)

13. TITLE & DELIVERY. (A) AT SELLER’S OPTION, SHIPMENT WILL BE FOB SELLER’S LONG
ISLAND, NY PLANT, OR ITS PLANT OF MANUFACTURE. RISK OF LOSS OR DAMAGE SHALL PASS
FROM SELLER TO BUYER UPON DELIVERY TO COMMON CARRIER OR BUYER’S REPRESENTATIVE
AT THE FOB POINT, SELLER’S LONG ISLAND, NY FACTORY OR ITS PLANT OF MANUFACTURE.
BUYER SHALL HAVE THE RESPONSIBILITY TO PAY FOR INSURANCE; ALL CLAIMS FOR DAMAGE
MUST BE FILED BY BUYER DIRECTLY WITH CARRIER;(B) ABSENT SPECIFIC INSTRUCTIONS,
SELLER WILL SELECT THE CARRIER FOR SHIPMENT, BUT BY DOING SO, WILL NOT THEREBY
ASSUME ANY LIABILITY IN CONNECTION WITH SHIPMENT NOR SHALL THE CARRIER IN ANY
WAY BE CONSTRUED TO BE THE AGENT OF SELLER; (C) SELLER SHALL NOT BE LIABLE FOR
ANY DAMAGES OR PENALTY FOR DELAY CAUSED SOLELY BY TRANSPORTATION OR FAILURE TO
GIVE NOTICE OF SUCH DELAY.

14. TAXES PRICES ARE EXCLUSIVE OF ALL FEDERAL, STATE, MUNICIPAL OR OTHER
GOVERNMENT EXCISE, CUSTOM DUTIES, SALES, USE, OCCUPATIONAL OR LIKE TAXES IN
FORCE AND ANY SUCH TAXES SHALL BE ASSUMED AND PAID FOR BY BUYER. IN ORDER TO
EXEMPT A SALE FROM SALES OR USE TAX LIABILITY, BUYER WILL SUPPLY A CERTIFICATE
OF EXEMPTION OR SIMILAR DOCUMENT TO SELLER AT THE TIME OF ORDER PLACEMENT.

15. SOFTWARE. ALL SOFTWARE (INCLUDING FIRMWARE) FURNISHED TO BUYER IS ON A
LICENSED BASIS. SELLER GRANTS TO BUYER A NON-TRANSFERABLE AND NON-EXCLUSIVE
LICENSE TO USE EACH SOFTWARE OR FIRMWARE PROGRAM DELIVERED HEREUNDER (“LICENSED
PROGRAM”). EACH SUCH LICENSE GRANTED AUTHORIZES BUYER TO USE THE LICENSED
PROGRAM IN MACHINE-READABLE FORM ONLY, AND IN THE CASE OF SOFTWARE SUPPLIED WITH
HARDWARE, ONLY ON SYSTEMS SUPPLIED BY SELLER TO BUYER UNDER

THIS AGREEMENT. SUCH LICENSE MAY NOT BE ASSIGNED, SUBLICENSED OR OTHERWISE
TRANSFERRED BY BUYER WITHOUT PRIOR WRITTEN CONSENT OF SELLER, EXCEPT THAT,
REGARDING ANY LICENSED PROGRAM EMBODIED IN A PRODUCT, THE TRANSFER OF SUCH
PRODUCT SHALL CONVEY TO BUYER’S TRANSFEREE A LICENSE TO USE SUCH LICENSED
PROGRAM UNDER TERMS COMMENSURATE WITH THE LICENSE SET FORTH IN THIS AGREEMENT.
NO RIGHT TO COPY A LICENSED PROGRAM IN WHOLE OR IN PART IS GRANTED EXCEPT AS
PERMITTED UNDER THE COPYRIGHT LAW. BUYER SHALL NOT MODIFY, MERGE, OR INCORPORATE
ANY FORM OR PORTION OF A LICENSED PROGRAM WITH OTHER PROGRAM MATERIAL, CREATE A
DERIVATIVE WORK FROM A LICENSED PROGRAM, OR USE A LICENSED PROGRAM IN A NETWORK,
UNLESS THE LICENSED PROGRAM IS SPECIFICALLY DESIGNED FOR USE IN A NETWORK AS SET
FORTH IN SYMBOL’S STANDARD PRODUCT DOCUMENTATION. BUYER AGREES TO MAINTAIN
SELLER’S COPYRIGHT NOTICE ON THE LICENSED PROGRAMS DELIVERED HEREUNDER, AND TO
INCLUDE THE SAME ON ANY AUTHORIZED COPIES IT MAKES, IN WHOLE OR IN PART. BUYER
AGREES NOT TO DECOMPILE, DISASSEMBLE, DECODE OR REVERSE ENGINEER ANY LICENSED
PROGRAM DELIVERED TO BUYER OR ANY PORTION THEREOF.

16. INFRINGEMENT INDEMNIFICATION. SELLER SHALL DEFEND ANY CLAIM, SUIT OR
PROCEEDING BROUGHT AGAINST BUYER INSOFAR AS IT IS BASED ON A CLAIM THAT THE USE
OR TRANSFER OF ANY PRODUCT DELIVERED HEREUNDER CONSTITUTES AN INFRINGEMENT OF A
UNITED STATES PATENT OR COPYRIGHT IN EXISTENCE AS OF THE DATE OF DELIVERY OF THE
PRODUCT TO BUYER (AN “INFRINGEMENT CLAIM”) SO LONG AS SELLER IS NOTIFIED
PROMPTLY IN WRITING BY BUYER AS TO ANY SUCH ACTION AND IS GIVEN FULL AUTHORITY,
INFORMATION AND ASSISTANCE (AT SELLER’S EXPENSE) FOR THE DEFENSE. IN ADDITION TO
SELLER’S OBLIGATION TO DEFEND, SELLER SHALL PAY ALL DAMAGES AND COSTS (EXCEPT
CONSEQUENTIAL DAMAGES) AWARDED THEREIN


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

AGAINST BUYER. THE OBLIGATIONS SET FORTH ABOVE SHALL NOT, HOWEVER, EXTEND TO
PRODUCTS DELIVERED HEREUNDER WHICH WOULD GIVE RISE TO A CLAIM, SUIT, PROCEEDING,
FINDING OR CONCLUSION SOLELY FOR CONTRIBUTORY INFRINGEMENT OR INDUCEMENT OF
INFRINGEMENT. SELLER SHALL NOT BE RESPONSIBLE FOR ANY COMPROMISE MADE BY BUYER
WITHOUT ITS CONSENT. NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF AN
INFRINGEMENT CLAIM, SELLER’S OBLIGATION UNDER THIS PARAGRAPH SHALL BE FULFILLED,
AT SELLER’S SOLE OPTION AND EXPENSE, IF SELLER AT ANY TIME: (A) OBTAINS A
LICENSE FOR BUYER TO CONTINUE THE USE OR TO SELL THE INFRINGING PRODUCT
PURCHASED FROM SELLER; OR (B) REFUNDS THE PURCHASE PRICE PAID TO SELLER BY BUYER
FOR SUCH INFRINGING PRODUCT LESS A REASONABLE AMOUNT FOR USE, DAMAGE, OR
OBSOLESCENCE, AND REMOVES SUCH PRODUCT; OR (C) REPLACES OR MODIFIES THE
INFRINGING PRODUCT SO AS TO BE SUBSTANTIALLY FUNCTIONALLY EQUIVALENT TO THE
INFRINGING PRODUCT BUT NON-INFRINGING. BUYER AGREES THAT THE FOREGOING
INDEMNIFICATION SHALL NOT APPLY AND MOREOVER, SHALL BE EXTENDED TO SELLER FOR
ANY CLAIM OF U.S. PATENT INFRINGEMENT WHICH MAY BE BROUGHT AGAINST SELLER
BECAUSE OF COMPLIANCE WITH BUYER’S PARTICULAR DESIGN REQUIREMENTS,
SPECIFICATIONS OR INSTRUCTIONS. BUYER GRANTS TO SELLER THE BENEFIT OF ANY
LICENSE TO BUYER UNDER ANY PATENT WHICH MAY BE THE SUBJECT OF AN INFRINGEMENT
ALLEGATION HEREUNDER TO THE EXTENT PERMITTED BY SAID LICENSE.

SELLER SHALL HAVE NO LIABILITY TO BUYER UNDER THIS PARAGRAPH IF ANY INFRINGEMENT
CLAIM IS BASED UPON THE (I) USE OF PRODUCTS DELIVERED HEREUNDER IN CONNECTION OR
IN COMBINATION WITH EQUIPMENT, DEVICES OR SOFTWARE NOT DELIVERED BY SELLER, OR
(II) USE OF PRODUCTS DELIVERED HEREUNDER IN A MANNER FOR WHICH THE SAME WERE NOT
DESIGNED, OR (III) MODIFICATION BY BUYER OF PRODUCTS DELIVERED HEREUNDER TO THE
EXTENT SUCH MODIFICATION IS THE CAUSE OF THE CLAIM OR SUIT. SELLER SHALL FURTHER
HAVE NO LIABILITY TO BUYER FOR ANY INFRINGEMENT CLAIM BASED ON BUYER’S USE OR
TRANSFER OF THE PRODUCT DELIVERED HEREUNDER AFTER SELLER’S NOTICE THAT BUYER
SHALL CEASE USE OR TRANSFER OF SUCH PRODUCT DUE TO SUCH CLAIM. EXCEPT AS STATED
ABOVE, SELLER DISCLAIMS ALL WARRANTIES AND INDEMNITIES, EXPRESS, IMPLIED OR
STATUTORY, FOR PATENT OR COPYRIGHT INFRINGEMENT.

 

17. WARRANTY. (A) SELLER’S STANDARD SCANNER AND TERMINAL PRODUCTS ARE WARRANTED
AGAINST DEFECTS IN WORKMANSHIP AND MATERIALS FOR A PERIOD OF FIFTEEN (15) MONTHS
FROM THE DATE OF SHIPMENT, PROVIDED THE PRODUCT REMAINS UNMODIFIED AND IS
OPERATED UNDER NORMAL AND PROPER CONDITIONS. THE SOLE OBLIGATION OF SELLER FOR
DEFECTIVE HARDWARE PRODUCTS IS LIMITED TO REPAIR OR REPLACEMENT (AT SELLER’S
OPTION) ON A “RETURN TO FACTORY” BASIS WITH PRIOR SELLER AUTHORIZATION. SHIPMENT
TO AND FROM SELLER WILL BE AT SELLER’S EXPENSE, UNLESS NO DEFECT IS FOUND. NO
CHARGE WILL BE MADE TO BUYER FOR REPAIR OR REPLACEMENT PARTS. (B) THE
AFOREMENTIONED PROVISIONS DO NOT EXTEND THE ORIGINAL WARRANTY PERIOD OF ANY
PRODUCT THAT HAD EITHER BEEN REPAIRED OR REPLACED BY SELLER. (C) THE ABOVE
WARRANTY SHALL NOT APPLY TO ANY PRODUCT (I) WHICH HAS BEEN REPAIRED OR ALTERED,
EXCEPT BY SELLER; (II) WHICH HAS NOT BEEN MAINTAINED IN ACCORDANCE WITH ANY
OPERATING OR HANDLING INSTRUCTIONS SUPPLIED BY SELLER, OR (III) WHICH HAS BEEN
SUBJECTED TO UNUSUAL PHYSICAL OR ELECTRICAL STRESS, MISUE, ABUSE NEGLIGENCE OR
ACCIDENT. EXCEPT FOR THE WARRANTY OF TITLE AND THE EXPRESS WARRANTIES STATED
ABOVE, SELLER DISCLAIMS ALL WARRANTIES ON PRODUCTS FURNISHED HEREUNDER INCLUDING
ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR THE PARTICULAR USE.
THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL OBLIGATIONS OR LIABILITIES ON
THE PART OF SELLER FOR DAMAGES, INCLUDING BUT NOT LIMITED TO, SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE OR
PERFORMANCE OF THE PRODUCT OR SERVICE. SELLER’S LIABILITY FOR DAMAGES TO BUYER
OR OTHERS RESULTING FROM THE USE OF ANY PRODUCT OR SERVICE FURNISHED HEREUNDER
SHALL IN NO WAY EXCEED THE PURCHASE PRICE OF SAID PRODUCT OR THE FAIR MARKET
VALUE OF SAID SERVICE, EXCEPT IN INSTANCES OF INJURY TO PERSONS OR PROPERTY.

18. NOTICES. NOTICES OR OTHER COMMUNICATIONS REQUIRED HEREUNDER SHALL BE IN
WRITING, SENT BY COURIER, REGISTERED OR CERTIFIED MAIL, AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN UPON RECEIPT THEREOF, TO SYMBOL TECHNOLOGIES, INC., ONE
SYMBOL PLAZA, HOLTSVILLE, NY 11742, AND SCANSOURCE, 6 LOGUE


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

COURT, GREENVILLE, SC 29615, UNLESS A NOTICE OF CHANGE OF ADDRESS SHALL HAVE
BEEN RECEIVED PRIOR TO THE NOTICE THEREOF.

19. SERVICE CHANGES; RENEWALS. (A) SELLER’S PRODUCTS TO BE SERVICES ARE LISTED
BY SELLER’S PRODUCT NUMBER AND SERIAL NUMBER. SOFTWARE IS LISTED BY SELLER’S
PRODUCT NUMBER AND QUANTITY. (B) BUYER MAY REQUEST TO CHANGE THE LIST OF ITEMS
SERVICED BY SELLER UNDER THIS AGREEMENT BY ADDRESSING THOSE CHANGES IN WRITING
TO SELLER AT THE ABOVE ADDRESS, ATTN: SERVICE CONTRACT ADMINISTRATION. CHANGES
ARE EFFECTIVE UPON BUYER’S REQUEST DATE OR RECEIPT OF SUCH CHANGES SHOULD A
REQUEST DATE NOT BE PROVIDED. (C) UPON BUYER’S AUTHORIZATION, SERVICE RENEWAL
COVERAGE BEGINS UPON THE EXPIRATION DATE OF THE INITIAL COVERAGE PERIOD. A
SERVICE RENEWAL WILL BE ANNUAL UNLESS OTHERWISE AGREED IN WRITING, SERVICE
RENEWAL REQUIRES BUYER’S COMPLIANCE WITH SELLER’S PAYMENT TERMS.

20. FORCE MAJEURE. SHIPPING DATES ACKNOWLEDGED BY SELLER ARE APPROXIMATE AND
SELLER WILL NOT BE LIABLE FOR ANY LOSS OR DAMAGE DUE TO ITS FAILURE TO MEET
SCHEDULED SHIPPING DATES. SELLER SHALL IN NO EVENT BE LIABLE FOR ANY DELAY OR
DEFAULT IN ITS PERFORMANCE OF ANY OBLIGATION UNDER THIS AGREEMENT CAUSED
DIRECTLY OR INDIRECTLY BY AN ACT OR OMISSION OF BUYER, FIRE, FLOOD, ACT OF GOD,
ACTS OF GOVERNMENT, AN ACT OR OMISSION OF CIVIL OR MILITARY AUTHORITY OF A STATE
OR NATION, STRIKE, LOCKOUT OR OTHER LABOR PROBLEM, INABILITY TO SECURE, DELAY IN
SECURING OR SHORTAGE OF LABOR, MATERIIALS, SUPPLIES, TRANSPORTATION OR ENERGY,
FAILURES OF SUBCONTRACTORS OR SUPPLIERS, OR BY WAR, RIIOT, EMBARGO OR CIVIL
DISTURBANCE, BREAKDOWN, OR DESTRUCTION OF PLAN OR EQUIPMENT ARISING FROM ANY
CAUSE WHATSOEVER, OR ANY CAUSE OR CAUSES BEYOND SELLER’S REASONABLE CONTROL. AT
SELLER’S OPTION AND FOLLOWING NOTICE TO BUYER, ANY OF THE FOREGOING CAUSES SHALL
BE DEEMED TO SUSPEND SUCH OBLIGATIONS OF SELLER AS LONG AS ANY SUCH CAUSE SHALL
PREVENT OR DELAY PERFORMANCE, AND SELLER AGREES TO MAKE AND BUYER AGREES TO
ACCEPT PERFORMANCE OF SUCH OBLIGATIONS WHENEVER SUCH CAUSE HAS BEEN REMEDIED.

 

21. DISPUTES. IF LEGAL PROCEEDINGS ARE COMMENCED TO RESOLVE A DISPUTE ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER ALL OF ITS COST, ATTORNEY FEES, AND EXPERT WITNESS FEES, INCLUDING ANY
COSTS OR ATTORNEY FEES IN CONNECTION WITH ANY APPEALS.

22 ENTIRE AGREEMENT; NO WAIVER. THIS AGREEMENT, ALONG WITH ANY SCHEDULES,
EXHIBITS OR ATTACHMENTS WHICH ARE EXECUTED BY BUYER AND SELLER, SHALL CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN BUYER AND SELLER AND NO ATTEMPTED VARIATION,
MODIFICTION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL HAVE ANY FORCE OR
EFFECT UNLESS CONSENTED TO IN WRITING SIGNED BY THE THIRD PARTY AGAINST WHOM
ENFORCEMENT THEREOF IS SOUGHT. SUCH VARIATION, MODIFICATION OR WAIVER SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE CONSENTED TO. A FAILURE BY ANY PARTY TO
EXERCISE OR DELAY IN EXERCISING ANY RIGHT OR POWER CONFERRED UPON IT IN THIS
AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY SUCH RIGHT OR POWER.

23. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEROF AND
EXCLUDING THE CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS. EACH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, AND TO THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK, AND TO THE RESPECTIVE
APPELLATE COURTS THEREOF IN CONNECTION WITH ANY APPEAL THEREFROM.

24. MISCELLANEOUS. (A) THE SECTION HEADINGS USED HEREIN ARE FOR DESCRIPTIVE
PURPOSES ONLY AND SHALL NOT BE USED IN CONSTRUING THE PROVISIONS OF THIS
AGREEMENT. (B) SERVICE EXCLUSIONS. SERVICE AGREEMENT COVERAGE DOES NOT INCLUDE
PHYSICAL DAMAGE, MISUSE,


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

UNAUTHORIZED ALTERATIONS OR ATTEMPTS TO REPAIR, ABNORMAL OPERATING ENVIRONMENTS,
MAN-MADE OR NATURAL DISASTERS, DIRECT LIGHTNING DAMAGE, NOR CONSUMABLE ITEMS
SUCH AS TAPES, DISKETTES, RIBBONS, PAPER, CABLES PRINT HEADS, BATTERIES OR
CHARGERS, AND ANY ASSOCIATED EQUIPMENT OR SYSTEM EXCEPT AS AFFECTED BY THE
PARTICULAR COVERED PRODUCT. UNLESS ALSO SPECIFICALLY COVERED. (C) RIGHT TO
INSPECT. SELLER RESERVES THE RIGHT TO INSPECT ANY PRODUCT THAT HAS NOT BEEN
COVERED AND IS OUT OF WARRANTY AND MAKE OPERATIONAL AT A FEE, BEFORE PLACING
UNDER COVERAGE OF THIS AGREEMENT. IF THE SYSTEM WAS INSTALLED BY OTHER THAN
SELLER, SELLER SHALL NOT BE LIABLE FOR PHYSICAL BACKBONE. (D) UNLESS NOTICE
OTHERWISE SPECIFIES, SELLER OBSERVES THE FOLLOWING HOLIDAYS: NEW YEARS DAY,
PRESIDENTS DAY, MEMORIAL DAY, INDEPENDENCE DAY, LABOR DAY, THANKSGIVING DAY, AND
CHRISTMAS DAY.

END OF SCHEDULE A

 




 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

Symbol Technologies, Inc.

Schedule C1

Distributor Product and Discount Schedule

Effective (REDACTED)

(REDACTED)

 




 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

DISTRIBUTOR AGREEMENT

APPENDIX 1 TO SCHEDULE C: PRODUCT & DISCOUNT SCHEDULE

 

(REDACTED)


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

SCHEDULE B TO DISTRIBUTOR AGREEMENT: MUTUAL NON-DISCLOSURE AGREEMENT

 

1. SYMBOL AND DISTRIBUTOR MAY RECEIVE DATA (“PROPRIETARY INFORMATION”) FROM EACH
OTHER DURING THE TERM OF THE OF THE BUSINESS RELATIONSHIP DEFINED BY THE
DISTRIBUTOR AGREEMENT. THE PROVISIONS THAT FOLLOW SHALL SUPERSEDE THE PROVISIONS
OF ANY LEGEND WHICH MAY BE AFFIXED TO THE PROPRIETARY INFORMATION BY THE
DISCLOSING PARTY AND THE PROVISIONS OF SUCH LEGEND SHALL, TO THE EXTENT IT IS
INCONSISTENT HEREWITH, BE WITHOUT ANY FORCE OR EFFECT.

2. NOTWITHSTANDING THAT THIS AGREEMENT SHALL HAVE TERMINATED OR EXPIRED, EACH
PARTY AGREES TO KEEP IN CONFIDENCE AND PREVENT THE UNAUTHORIZED USE OR
DISCLOSURE TO ANY UNAUTHORIZED PERSON OR PERSONS OF ALL PROPRIETARY INFORMATION
WHICH IS DESIGNATED IN WRITING, OR BY AN APPROPRIATE STAMP OR LEGEND BY THE
DISCLOSING PARTY TO BE OF A PROPRIETARY OR CONFIDENTIAL NATURE RECEIVED AND TO
USE SUCH DATA ONLY FOR THE ABOVE STATED PURPOSE. PROPRIETARY INFORMATION SHALL
INCLUDE INFORMATION ORALLY ONLY IF IDENTIFIED AS PROPRIETARY INFORMATION AT THE
TIME OF THE FIRST ORAL DISCLOSURE AND REDUCED TO WRITING WITHIN THIRTY (30) DAYS
THEREOF. NEITHER PARTY SHALL BE LIABLE FOR USE OR DISCLOSURE OF ANY SUCH
CONFIDENTIAL INFORMATION IF SAME: (A) IS IN THE PUBLIC DOMAIN AT THE TIME IT IS
DISCLOSED; OR (B) IS KNOWN TO THE RECEIVING PARTY AT THE TIME OF DISCLOSURE; OR
(C) IS USED OR DISCLOSED WITH THE PRIOR, WRITTEN APPROVAL OF THE OTHER PARTY; OR
(D) IS USED OR DISCLOSED AFTER FIVE (5) YEARS FROM THE DATE OF THIS AGREEMENT;
OR (E) IS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY; OR (F) BECOMES KNOWN
TO THE RECEIVING PARTY FROM A SOURCE OTHER THAN THE DISCLOSING PARTY WITHOUT A
BREACH OF THIS AGREEMENT BY THE RECEIVING PARTY. EITHER PARTY SHALL BE LIABLE
FOR INADVERTENT, ACCIDENTAL OR MISTAKEN USE OR DISCLOSURE OF CONFIDENTIAL
INFORMATION OBTAINED UNDER THIS AGREEMENT DESPITE THE EXERCISE OF THE SAME
REASONABLE PRECAUTION AS THE RECEIVING PARTY TAKES TO SAFEGUARD ITS OWN
PROPRIETARY INFORMATION.

3. THE DISCLOSURE OF CONFIDENTIAL INFORMATION HEREUNDER BY EITHER PARTY HERETO
SHALL NOT BE CONSTRUED AS GRANTING TO THE OTHER, EITHER EXPRESSLY OR OTHERWISE,

ANY LICENSE UNDER ANY INVENTION OR PATENT NOW OR HEREAFTER OWNED OR CONTROLLED
BY SUCH PARTY , NOR SHALL SUCH AGREEMENT OR DISCLOSURE CONSTITUTE ANY
REPRESENTATION, WARRANTY OR ASSURANCE BY THE TRANSMITTING PARTY WITH RESPECT TO
ANY INFRINGEMENT OF PATENTS OR OTHER RIGHTS OF THIRD PARTIES.

4. EACH PARTY SHALL PERFORM ITS OBLIGATIONS HEREUNDER WITHOUT CHARGE TO THE
OTHER. NOTHING IN THIS AGREEMENT SHALL (A) GRANT EITHER PARTY THE RIGHT TO MAKE
ANY COMMITMENT OF ANY KIND FOR OR ON BEHALF OF THE OTHER PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY; OR (B) CREATE OR BE INTERPRETED IN ANY WAY AS A JOINT VENTURE,
PARTNERSHIP OR FORMAL BUSINESS ORGANIZATION OF ANY KIND.

5. UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT, OR UPON BREACH OF ANY
OBLIGATION OF THIS AGREEMENT BY THE RECEIVING PARTY, OR UPON REQUEST OF THE
DISCLOSING PARTY, ALL RECORDED COPIES OF THE CONFIDENTIAL INFORMATION AND
PORTIONS THEREOF REMAINING IN THE RECEIVING PARTY’S POSSESSION SHALL BE RETURNED
TO THE DISCLOSING PARTY OR DESTROYED, AND SUCH RETURN OR DESTRUCTION CERTIFIED
TO THE DISCLOSING PARTY.

6. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES AND REPLACES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS, WRITTEN OR ORAL, AS TO SUCH SUBJECT MATTER.

7. THE PARTIES ACKNOWLEDGE THIS AGREEMENT IS PERSONAL IN NATURE AND AGREE THAT
IT SHALL NOT BE ASSIGNED, IN WHOLE OR IN PART, BY EITHER PARTY WITHOUT THE
WRITTEN CONSENT OF THE OTHER PARTY. ANY PURPORTED ASSIGNMENT OF THIS AGREEMENT
OR ANY INTEREST THEREIN WITHOUT THE WRITTEN CONSENT OF BOTH PARTIES SHALL BE
VOID.

8. NO SUBSEQUENT AGREEMENT, ARRANGEMENT, RELATIONSHIP OR UNDERSTANDING BETWEEN
THE PARTIES SHALL BE VALID, EFFECTIVE OR ENFORCEABLE AND NO OBLIGATION OR
LIABILITY SHALL BE CREATED ON BEHALF OF EITHER PARTY HERETO UNLESS AND UNTIL IT
IS CONTAINED IN A WRITING, SIGNED BY DULY AUTHORIZED REPRESENTATIVES OF EACH
PARTY.


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

9. IF ANY LEGAL PROCEEDINGS ARE COMMENCED TO RESOLVE ANY DISPUTE OR DIFFERENCE
WHICH MAY ARISE BETWEEN THE PARTIES HERETO, OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED, IN ADDITION TO ANY OTHER
AWARD THAT MAY BE MADE, TO RECOVER COSTS, ATTORNEYS FEES, AND EXPERT WITNESS
FEES, INCLUDING ANY COSTS OR ATTORNEYS FEES INCURRED IN CONNECTION WITH ANY
APPEALS.

 

10. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
COMMERCIAL LAWS BUT NOT THE CONFLICT OF LAW PROVISIONS OF THE STATE OF NEW YORK.

END OF SCHEDULE B


 

LOGO [g45095ex1035bottomnew.jpg]



--------------------------------------------------------------------------------

LOGO [g45095ex1035topnew.jpg]

 

DISTRIBUTOR AGREEMENT

APPENDIX 2 TO SCHEDULE C: PRODUCT & DISCOUNT SCHEDULE

 

 

Only the following product may be sold by the Distributor to or through
catalogue sales outlets, mail order outlets or telemarket resellers; as defined
in Section 2.1 (referenced below) of this Agreement:

 

1.) LS 100X Series

 

2.) LS 21XX Series

 

3.) LT 18XX Series

 

4.) LL 500 Interface Controller

 

5.) LP 1500X Series

 

6.) LS 400X Series

 

7.) LS 9100 Series

 

8.) LS 3XXX Series

 

9.) Cyberpen ™

2.1 Criteria Distributor shall not resell Product to or through catalogue sales
outlets, mail order outlets or telemarket resellers except those Products
specified in an Appendix to Schedule C to this Agreement.

 

LOGO [g45095ex1035bottomnew.jpg]